Case: 18-8025      Document: 14        Page: 1         Date Filed: 02/08/2019       Entry ID: 6231297




                 United States Court of Appeals
                                  For the First Circuit
                                     _____________________

 No. 18-8025

          GABRIELLE CARLSON, on behalf or herself and all others similarly situated,

                                         Plaintiff, Petitioner,

                                                  v.

                                  TARGET ENTERPRISE, INC.,

                                       Defendant, Respondent.
                                       __________________

                                                Before

                                   Torruella, Kayatta and Barron,
                                           Circuit Judges.
                                       __________________

                                            JUDGMENT

                                     Entered: February 8, 2019

        Petitioner seeks leave, pursuant to 28 U.S.C. § 1453(c), to appeal from a district court order
 denying remand of the underlying action to state court. After careful consideration of the parties'
 papers and relevant portions of the record, we conclude that § 1453(c) review is not in order. See
 generally Coll. Of Dental Surgeons Of Puerto Rico v. Connecticut Gen. Life Ins. Co., 585 F.3d
 33, 38-39 (1st Cir. 2009) (setting out relevant principles and factors). The petition for permission
 to appeal is DENIED, and this proceeding is TERMINATED.


                                                         By the Court:

                                                         Maria R. Hamilton, Clerk



 cc:
 Sergei Lemberg
 Jordan S. O'Donnell
 Brian Melendez
